EXHIBIT 99.2 NEWS FOR IMMEDIATE RELEASE DOCOMO to Acquire Shares in PacketVideo from NextWave Wireless SAN DIEGO – August 1, 2010 – PacketVideo Corporation, a pioneer in multimedia services, today announced that NTT DOCOMO, INC. (TSE:9437; LSE: NDCM; NYSE:DCM), one of the world’s largest and most advanced mobile operators, will acquire the remaining shares of PacketVideo held by NextWave Wireless Inc. (OTCQB: WAVE). The transaction follows DOCOMO’s acquisition of 35 percent of PacketVideo in July 2009. Under the terms of the agreement, DOCOMO will acquire NextWave’s remaining interest in PacketVideo for $111.6 million (USD). PacketVideo will become a wholly-owned subsidiary of NTT DOCOMO and will operate as an autonomous operation with its own board of directors under the leadership of founder and longtime President and CEO, Dr. James Brailean. PacketVideo will continue to support all of its worldwide customers, with the majority of its business coming from outside of Japan. “DOCOMO has been a strong partner and customer of PacketVideo since the very beginning of the company,” said Brailean. “We are pleased that DOCOMO, which is known throughout the world for innovation, has provided such a strong endorsement of our products, our strategy and our technology. PacketVideo sits at the center of the media convergence revolution, and we plan to use this transaction to further accelerate our business.” “We are delighted to have the opportunity to extend our longstanding partnership with PacketVideo,” said Kiyohito Nagata, Senior Vice
